Exhibit 10.2

Two Canal Park

Cambridge, Massachusetts 02141

(the “Building”)

FIRST AMENDMENT

Execution Date: October 27, 2015

 

LANDLORD:

 

BCSP Cambridge Two Property LLC, a Delaware limited liability company

 

 

 

TENANT:

 

CarGurus, Inc., a Delaware corporation, successor­ in-interest to CarGurus LLC,
a Massachusetts limited liability company

 

 

 

PREMISES:

 

The entirety of the fourth (4th) floor of the Building, containing approximately
48,059 rentable square feet, as shown on Exhibit 2 to the Lease

 

 

 

DATE OF LEASE:

 

October 8, 2014

 

 

 

EXPIRATION DATE:

 

November 30, 2022

 

 

 

PREVIOUS LEASE

AMENDMENTS:

 

None

 

WHEREAS, Landlord and Tenant desire to confirm: (i) the agreement between the
parties with respect to the Minimum Tenant Funded Cost Excess, and (ii) the
amount of Construction Rent due and payable by Tenant under the Lease;

NOW, THEREFORE, the parties hereby agree that the above-referenced lease (the
“Lease”) is hereby amended as follows:

1.LANDLORD'S ADDITIONAL CONTRIBUTION

Whereas, by a letter dated May 26, 2015, Tenant has requested, pursuant to
Section 4.14 of the Lease, that Landlord fund Landlord's Additional Contribution
in the amount of $416,766.00 which represents the difference between Landlord's
TI Work Cost Excess of $1,137,651.00 and the Minimum Tenant Funded Cost Excess
of $720,885.00. The parties hereby acknowledge that Landlord has funded
Landlord's Additional Contribution to Tenant in such amount, thereby satisfying
Landlord's obligations under Section 4.14 of the Lease.

2.CONSTRUCTION RENT

Commencing on June 1, 2015, and continuing through November 30, 2022, Tenant
shall pay to Landlord, in the manner set forth in Section 4.15 of the Lease,
Construction Rent in the amount of $5,965.37 per month, based upon the funded
amount of Landlord's Additional

--------------------------------------------------------------------------------

Contribution. The parties acknowledge that Tenant shall, at the time that Tenant
executes and delivers this First Amendment to Landlord, pay to Landlord the
amount of $29,826.85 which represents payments of Construction Rent due and
owing by Tenant for the period from June 1, 2015, through and including October
31, 2015.

3.CONFLICT

In the event that any of the provisions of the Lease are inconsistent with this
First Amendment or the state of facts contemplated hereby, the provisions of
this First Amendment shall control.

4.RATIFICATION

As hereby amended, the Lease is ratified, approved and confirmed in all
respects.

EXECUTED UNDER SEAL as of the date first above written.

 

LANDLORD:

BCSP CAMBRIDGE TWO PROPERTY LLC,

a Delaware limited liability company

 

 

 

By:

 

/s/ Philip J. Brannigan, Jr.

Name:

 

Philip J. Brannigan, Jr.

Title:

 

Managing Director

 

 

 

 

 

 

TENANT:

CARGURUS, INC.,

a Delaware corporation

 

 

 

By:

 

/s/ Langley Steinert

Name:

 

Langley Steinert

Title:

 

CEO and President

 

 

Hereunto Duly Authorized

 




--------------------------------------------------------------------------------

 